DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Reply to August 18, 2021 Final Rejection, filed November 17, 2021 (“Reply”).  Applicant has amended Claims 1 and 12.  Claims 6, 16, and 23-33 are previously canceled.  As amended, Claims 1-5, 7-15, 17-22, 34, and 35.
In Office action mailed August 18, 2021 (“Office Action”):
Claims 1-5, 7-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kerns et al. (US 9,448,619 B1 “Kerns”) in view of Ingleshwar (US 2008/0288342 A1).
Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kerns and Ingleshwar in view of Belani et al. (US 2014/0040008 A1 “Belani”).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2021 has been entered.


Response to Arguments
Applicant’s arguments (see Reply Pages 7-10) have been fully considered, but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15, 18-22, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kerns et al. (US 9,448,619 B1 “Kerns”) in view of Haberman et al. (US 8,006,261 B1 “Haberman”) in view of Belani et al. (US 2014/0040008 A1 “Belani”).
In regards to Claim 1, Kerns teaches a method for providing advertisements with other media (generally shown in Figs. 8 and 9, as introduced in 11:12-45), comprising:
retrieving metadata associated with an advertisement video (advertiser preference, as described in 4:28-32; with further reference to advertiser specified parameters or options, as described in 7:2-5);

selecting a single overlay interface from among a plurality of overlay interfaces based on information associated with the user (Overlay Component 103 ordering thumbnails as a function of determined or inferred user interest, user context, or relevance to user, as described in 4:28-39; with further reference to the presentation of additional functions within Overlay Component 103, as described in 4:40-67);
generating for simultaneous display a skip advertisement option and the identified advertisement option for display in the single overlay interface while at least a portion of the advertisement video is being displayed (operations of Overlay Component 103 presenting additional functions and content in connection with video advertisements, as described in 4:39-48 and shown in Fig. 4; with further reference to selectable skip button associated with Skip Counter 250, as described in 8:23-40 and Learn More Button 230 linking the user to additional resources associated with Video Ad 213, as described in 7:66-8:12),
wherein the skip advertisement option is selectable to cause the advertisement video to be skipped (selectable skip button associated with Skip counter 250 allowing the user to skip the Video Ad 213, as described in 8:23-40) and the identified advertisement option is selectable to cause additional information associated with the advertisement video to be generated for display (Learn More Button 230 linking the user to additional resources associated with Video Ad 213, as described in 7:66-8:12).
components for the single overlay interface from among a plurality components associated with an offering in the advertisement video.
In a similar field of invention, Haberman teaches a method and system for dynamically creating individualized multi-media messages and to deliver the messages to specific target groups or individual viewers (Abstract).  Haberman further discloses the selecting including components for the single overlay interface from among a plurality components associated with an offering in the advertisement video (editing and using graphic overlays, as described in 5:16-34; with further reference to Message Template 56 including different types of multi-media materials for generating Personalized Message 72, as shown in Fig. 3 and described in 8:25-37).
Both Kerns and Haberman teach similar techniques for generating overlay interfaces based on information associated with the user.  Haberman further discloses a known technique for selecting components for the overlay interface among a plurality of components by way of a customizable template.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the overlay generation technique of Kerns to include the custom overlay template of Haberman in order to improve customer interest, satisfaction, and retention of the campaign message (as Haberman suggest in 5:27-39).
However, the combination does not explicitly demonstrate the selecting based on determining that a brand awareness factor associated with an offering in the advertisement video of a user profile is greater than a pre-defined brand awareness threshold.

Each of Kerns, Haberman, and Belani teach similar techniques for adapting an advertisement campaign based on audience characteristics.  Belani further discloses a known technique for establishing a brand awareness threshold associated with a brand awareness factor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertisement adaptation technique of Kerns to include the brand awareness threshold, as taught by Belani, in order to optimize the awareness campaign (as Belani suggest in [0065]).
In regards to Claim 2, the combination of Kerns, Haberman, and Belani teaches the method of claim 1, further comprising:
providing a user interface comprising the skip advertisement option and the additional information associated with the advertisement video (Kerns: interface of Fig. 4 including selectable skip button associated with Skip Counter 250, as described in 8:23-40 and Learn More Button 230 linking the user to additional resources associated with Video Ad 213, as described in 7:66-8:12).
In regards to Claim 3, the combination of Kerns, Haberman, and Belani teaches the method of claim 1, further comprising:
generating for display a countdown timer for the skip advertisement option (Kerns: countdown of time left before the video advertisement can be skipped, as described in 4:39-48), wherein the skip advertisement option and the identified advertisement option are generated for simultaneous display in the single overlay interface upon expiry of a countdown time of the countdown timer (Kerns: display of Skip Counter 250 and Thumbnail 212, as described in 8:13-40).
In regards to Claim 4, the combination of Kerns, Haberman, and Belani teaches the method of claim 1, wherein the identified advertisement option comprises at least one of a name, logo, title, tag line, font, and color associated with the advertisement video (Kerns: Advertisement Headline 214 and Advertisement Text 218 associated with Video Ad 213, as described in 7:6-40).
In regards to Claim 5, the combination of Kerns, Haberman, and Belani teaches the method of claim 1, wherein the identified advertisement option is identified based on at least one of an awareness factor of an offering in the advertisement, an area provided for display of the selected data and repetitiveness of the selected data (Kerns: user preferences used to determine user interest in order to generate a thumbnail that is relevant to the user, as descried in 5:49-6:5).
In regards to Claim 8, the combination of Kerns, Haberman, and Belani teaches the method of claim 1, further comprising determining a size of a display area for displaying the skip advertisement option (Kerns: client devices with different capabilities and limitations, including screen size, as described in 9:22-26).
In regards to Claim 9, the combination of Kerns, Haberman, and Belani teaches the method of claim 8, further comprising selecting at least one of the name, logo, title, tag line, font, and color associated with the advertisement video based on the size of the display area (Kerns: operations of Presentation Component 140 to optimize display of options and content for respective devices, as described in 9:27-43).
In regards to Claim 10, the combination of Kerns, Haberman, and Belani teaches the method of claim 8, further comprising increasing the display area for the simultaneous display of the skip advertisement option and the identified advertisement option in the single overlay interface (Kerns: operations of Presentation Component 140 for optimizing display of options for larger display devices, such as a fixed computing devices, as described in 9:27-43).
In regards to Claim 11, the combination of Kerns, Haberman, and Belani teaches the method of claim 1, further comprising determining the identified advertisement option previously selected for the advertisement video (Kerns: user preferences inferred by monitoring past user interactions with content videos, as described in 5:49-6:5).
In regards to Claim 34, the combination of Kerns, Haberman, and Belani teaches the method of claim 1.  Belani further discloses wherein the advertisement option is identified based on a pre-defined brand awareness threshold associated with the brand awareness factor (process of Fig. 11 including pre-determined threshold of awareness determined at 1108 and generation of first advertisement campaign at 1112, as described in [0095,0096]; with further reference to Awareness Campaign 602 of Fig. 7 including Acquainted Audience 706, as described in [0064]).


In regards to Claim 12, Kerns teaches a system for providing advertisements with other media (Computing Environment 1100 of Fig. 11, as introduced in 14:21-42), comprising:
memory storing instructions and metadata associated with an advertisement video (Disk Storage 1014 of Fig. 10, as introduced in 13:18-31); and
control circuitry (Processing Unit 1004 of Fig. 10, as introduced in 13:32-54) configured to execute the instructions to:
retrieve the metadata associated with the advertisement video (advertiser preference, as described in 4:28-32; with further reference to advertiser specified parameters or options, as described in 7:2-5);
select a single overlay interface from among a plurality of overlay interfaces based on information associated with the user (Overlay Component 103 ordering thumbnails as a function of determined or inferred user interest, user context, or relevance to user, as described in 4:28-39; with further reference 
identify an advertisement option based on the metadata (ordering of corresponding media content to be displayed as a function of user or advertiser preference, as described in 4:28-32); and
generate for simultaneous display a skip advertisement option and the advertisement option in the single overlay interface while at least a portion of the advertisement video is being displayed (operations of Overlay Component 103 presenting additional functions and content in connection with video advertisements, as described in 4:39-48 and shown in Fig. 4; with further reference to selectable skip button associated with Skip Counter 250, as described in 8:23-40 and Learn More Button 230 linking the user to additional resources associated with Video Ad 213, as described in 7:66-8:12),
wherein the skip advertisement option is selectable to cause the advertisement video to be skipped (selectable skip button associated with Skip counter 250 allowing the user to skip the Video Ad 213, as described in 8:23-40) and the identified advertisement option is selectable to cause additional information associated with the advertisement video to be generated for display (Learn More Button 230 linking the user to additional resources associated with Video Ad 213, as described in 7:66-8:12).
However, Kerns does not describe the technique in sufficient detail as to demonstrate the selecting including components for the single overlay interface from among a plurality components associated with an offering in the advertisement video.

Both Kerns and Haberman teach similar techniques for generating overlay interfaces based on information associated with the user.  Haberman further discloses a known technique for selecting components for the overlay interface among a plurality of components by way of a customizable template.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the overlay generation technique of Kerns to include the custom overlay template of Haberman in order to improve customer interest, satisfaction, and retention of the campaign message (as Haberman suggest in 5:27-39).
However, the combination does not explicitly demonstrate the selecting based on determining that a brand awareness factor associated with an offering in the advertisement video of a user profile is greater than a pre-defined brand awareness threshold.
In a similar field of invention, Belani teaches a method and system for adapting an advertisement campaign based on real-time analysis of campaign metrics for a concurrent advertisement campaign (Abstract).  Belani further discloses the selecting 
Each of Kerns, Haberman, and Belani teach similar techniques for adapting an advertisement campaign based on audience characteristics.  Belani further discloses a known technique for establishing a brand awareness threshold associated with a brand awareness factor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertisement adaptation technique of Kerns to include the brand awareness threshold, as taught by Belani, in order to optimize the awareness campaign (as Belani suggest in [0065]).
In regards to Claim 13, the combination of Kerns, Haberman, and Belani teaches the system of claim 12 wherein the control circuitry is further configured to:
provide a user interface comprising the skip advertisement option and the additional information associated with the advertisement video (Kerns: interface of Fig. 4 including selectable skip button associated with Skip Counter 250, as described in 8:23-40 and Learn More Button 230 linking the user to additional resources associated with Video Ad 213, as described in 7:66-8:12).
In regards to Claim 14, the combination of Kerns, Haberman, and Belani teaches the system of claim 12, wherein the control circuitry is further configured to:

wherein the skip advertisement option and the identified advertisement option are generated for simultaneous display in the single overlay interface upon expiry of a countdown time of the countdown timer (Kerns: display of Skip Counter 250 and Thumbnail 212, as described in 8:13-40).
In regards to Claim 15, the combination of Kerns, Haberman, and Belani teaches the system of claim 12, wherein the identified advertisement option comprises at least one of a name, logo, title, tag line, font, and color associated with the advertisement video (Kerns: Advertisement Headline 214 and Advertisement Text 218 associated with Video Ad 213, as described in 7:6-40).
In regards to Claim 18, the combination of Kerns, Haberman, and Belani teaches the system of claim 12, wherein the control circuitry is further configured to determine a size of a display area for displaying the skip advertisement option (Kerns: client devices with different capabilities and limitations, including screen size, as described in 9:22-26).
In regards to Claim 19, the combination of Kerns, Haberman, and Belani teaches the system of claim 18, wherein the control circuitry is further configured to select at least one of the name, logo, title, tag line, font, and color associated with the advertisement video based on the size of the display area (Kerns: operations of Presentation Component 140 to optimize display of options and content for respective devices, as described in 9:27-43).
In regards to Claim 20, the combination of Kerns, Haberman, and Belani teaches the system of claim 18, wherein the control circuitry is further configured to increase the size of the display area for the simultaneous display of the skip advertisement option and the identified advertisement option in the single overlay interface (Kerns: operations of Presentation Component 140 for optimizing display of options for larger display devices, such as a fixed computing devices, as described in 9:27-43).
In regards to Claim 21, the combination of Kerns, Haberman, and Belani teaches the system of claim 15, wherein the control circuitry is further configured to determine the identified advertisement option previously selected for the advertisement video (Kerns: user preference inferred by monitoring past user interactions, as described in 5:49-6:5).
In regards to Claim 22, the combination of Kerns, Haberman, and Belani teaches the system of claim 21, wherein the control circuitry is further configured to select at least one of the name, logo, title, tag line, font, and color associated with the advertisement video based on the previously determined advertisement option (Kerns: user preferences used to determine user interest in order to generate a thumbnail that is relevant to the user, as descried in 5:49-6:5).
In regards to Claim 35, the combination of Kerns, Haberman, and Belani teach the system of claim 12.  Belani further discloses wherein the advertisement option is identified based on a pre-defined brand awareness threshold associated with the brand awareness factor (process of Fig. 11 including pre-determined threshold of awareness determined at 1108 and generation of first advertisement campaign at 1112, as 
Both Kerns and Belani teach similar techniques for adapting an advertisement campaign based on audience characteristics.  Belani further discloses a known technique for establishing a brand awareness threshold associated with a brand awareness factor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertisement adaptation technique of Kerns to include the brand awareness threshold, as taught by Belani, in order to optimize the awareness campaign (as Belani suggest in [0065]).


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kerns, Haberman, and Belani in view of Ingleshwar (US 2008/0288342 A1).
In regards to Claim 7, the combination of Kerns, Haberman, and Belani teaches the method of claim 1, but does not explicitly demonstrate further comprising identifying at least one of the name, logo, title, tag line, font, and color based on the brand awareness factor for simultaneous display with the skip advertisement option in the single overlay interface.
In a similar field of invention, Ingleshwar teaches a system and method for displaying advertisements within a toolbar (Abstract).  Ingleshwar further discloses identifying at least one of the name, logo, title, tag line, font, and color based on the brand awareness factor for simultaneous display with the skip advertisement option in 
Both Kerns and Ingleshwar teach similar technique for the display of advertisement content within an overlay user interface.  Ingleshwar further discloses a known technique for monitoring a user’s purchase history with respect to particular brands.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertisement delivery technique of Kerns to include the brand awareness factor technique of Ingleshwar in order to provide more personalized advertisement content to the end use, thereby increasing the effectiveness.

In regards to Claim 17, the combination of Kerns, Haberman, and Belani teaches the system of claim 12, but does not explicitly demonstrate wherein the control circuitry is further configured to identify at least one of the name, logo, title, tag line, font, and color based on the brand awareness factor for simultaneous display with the skip advertisement option in the single overlay interface.
In a similar field of invention, Ingleshwar teaches a system and method for displaying advertisements within a toolbar (Abstract).  Ingleshwar further discloses identifying at least one of the name, logo, title, tag line, font, and color based on the brand awareness factor for simultaneous display with the skip advertisement option in the single overlay interface (display of advertisement in toolbar at Step 612 of Fig. 6, as described in [0021,0059]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/PR/Examiner, Art Unit 2426




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426